Citation Nr: 1618573	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970, with service in the Republic of Vietnam from July 1968 to July 1969, and additional service in the United States Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, a Board hearing was held before a Veteran's Law Judge who is no longer employed by the Board; a transcript of the hearing is of record.  The Veteran initially requested a new hearing with a judge currently employed by the Board and that hearing was scheduled for June 2013.  However, the Veteran subsequently withdrew this hearing request.  

In March 2012 and February 2013, the Board remanded the claim for additional development.  In March 2015, the Board denied the claim.  The Veteran appealed.  In a February 2016 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the claim for action consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 joint motion, the parties found that VA had not met its duty to assist by failing to obtain a medical opinion as to whether the Veteran's hypertension was caused by or the result of his Agent Orange exposure during his Vietnam service.  On remand, the AOJ should arrange for the provision of such an opinion.  Prior to arranging for the opinion the AOJ should obtain all records of VA treatment or evaluation for hypertension dated since November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation for hypertension dated since November 2010.  

2.  Arrange for a VA medical opinion by an appropriate medical professional concerning the likelihood that the Veteran's hypertension was caused by or resulted from his herbicide exposure in Vietnam.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the report of an April 2012 VA hypertension examination, along with any other information the medical professional deems pertinent.     

The medical professional is instructed that the Veteran is presumed to have been exposed to some level of herbicides, including Agent Orange, as a result of his service in Vietnam from August 1968 to August 1969.   

The medical professional is also instructed that hypertension is not one of the diseases presumed by VA to be related to herbicide exposure in Vietnam.  Nonetheless, the Veteran can still be awarded service connection for hypertension if a direct relationship between his hypertension and his herbicide exposure is established.  Therefore, the professional should be sure to review the pertinent information in claims file pertaining to the Veteran's hypertension and to also review any medical literature deemed pertinent concerning the relationship between exposure to herbicides and the development of hypertension.     

The examiner should then provide an opinion whether the Veteran's hypertension is at least as likely as not (i.e. a 50% chance or greater) caused by or the result of exposure to herbicides in service.

The examiner should provide a specific explanation of the basis for his or her opinion.  

3.  Review the medical opinion to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

